United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-3703
                                  ___________

United States of America,           *
                                    *
            Appellee,               *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Eastern District of Missouri.
Camilo Benitez-Medina, also known   *
as Christopher Velasquez,           *      [UNPUBLISHED]
                                    *
            Appellant.              *
                               ___________

                             Submitted: May 15, 2002

                                 Filed: June 5, 2002
                                  ___________

Before BOWMAN, LOKEN, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

      Camilo Benitez-Medina pleaded guilty to the offense of conspiring to possess
with the intent to distribute more than 500 grams of methamphetamine. See 21
U.S.C. §§ 841(a)(1), 846 (2000). The District Court1 found that Benitez-Medina was
an organizer and leader of the charged conspiracy. Accordingly, the court imposed
a four-level enhancement of Benitez-Medina's offense level pursuant to U.S.


      1
        The Honorable Jean C. Hamilton, Chief Judge, United States District Court
for the Eastern District of Missouri.
Sentencing Guidelines Manual § 3B1.1(a) (2000) (providing for four-level
enhancement where defendant "was an organizer or leader of a criminal activity that
involved five or more participants or was otherwise extensive"), resulting in a
sentence of 180 months' imprisonment.

       Benitez-Medina appeals only the four-level sentencing enhancement, arguing
that the District Court's finding regarding his role in the conspiracy is clearly
erroneous. We disagree. The evidence presented at the sentencing hearing is
sufficient to support specific findings that there were five or more participants in the
undertaking; that Benitez-Medina exercised decision-making authority and control
over one or more of them; and that he set the price of the methamphetamine, recruited
participants, and was entitled to a larger share of the fruits of the drug-distribution
scheme than his co-conspirators. Given this evidence, we cannot say the challenged
finding is clearly erroneous.

      The sentence imposed by the District Court is affirmed.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-